Motion Granted and Order filed November 15, 2012.




                                        In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-12-00967-CV
                                 NO. 14-12-01008-CV
                                   ____________

  KINGS RIVER TRAIL ASSOCIATION, INC. and KINGS RIVER VILLAGE
        COMMUNITY ASSOCIATION, INC., Appellants/Cross-Appellees

                                           V.

        PINEHURST TRAIL HOLDINGS, LLC, Appellee/Cross-Appellant




                      On Appeal from the 152nd District Court
                               Harris County, Texas
                         Trial Court Cause No. 2010-30418


                                       ORDER

      On October 23, 2012, Kings River Trail Association, Inc. and Kings River Village
Community Association, Inc. [Kings River] filed a notice of appeal from the trial court’s
judgment signed July 25, 2012, and the appeal was assigned to this court and docketed
under our number 14-12-00967-CV. On October 29, 2012, Pinehurst Trail Holdings,
LLC [Pinehurst] filed a notice of cross-appeal from the same judgment, and the appeal
was assigned to this court and docketed under our number 14-12-01008-CV.

       On November 7, 2012, Pinehurst filed a motion to consolidate the appeals, asking
that its cross-appellant’s brief be filed at the same time as its appellee’s brief. Kings River
filed a response in partial opposition to Pinehurst’s motion. Kings River agrees to the
consolidation, but asks that both appellant’s briefs be ordered filed on the same day, with
both side’s responsive and reply briefs due at the same time. In addition, King River asks
that each appellant be granted the full page limits set forth in Texas Rule of Appellate
Procedure 38.4.

       We GRANT the motion and issue the following order:

       The appeals docketed under our case numbers 14-12-00967-CV and 14-12-01008-
CV are ordered CONSOLIDATED. The filing deadlines in case number 14-12-00967-
CV will apply to both cases. All documents filed from this date forward are to be filed in
appellate case number 14-12-00967-CV, but any documents filed or extensions of time
granted in one case will apply to both. The aggregate of all briefs filed by each party
shall not exceed 27,000 words if computer-generated or 90 pages if not computer-
generated. See Tex. R. App. P. 9.4(i)(2)(B) (amended eff. Dec. 1, 2012). The parties may
allocate the word/page limits among their briefs as they desire. The court sets forth the
following briefing schedule:

       1. Appellant’s brief on behalf of Kings River shall be due 30 days after the
       record has been filed, subject to any extensions of time that may be granted;
       2. A combined Appellee’s/Cross-Appellant’s brief on behalf of Pinehurst
       shall be due 30 days after the Kings River appellant’s brief has been filed,
       subject to any extensions of time that may be granted;
       3. A combined Cross-Appellee’s/Reply brief on behalf of Kings River shall
       be due 30 days after the Pinehurst Appellee’s/Cross-Appellant’s brief has
       been filed, subject to any extensions of time that may be granted; and
       4. A Reply brief on behalf of Pinehurst shall be due 20 days after the Kings
       River Cross-Appellee’s/Reply brief has been filed, subject to any
       extensions of time that may be granted.

                                              2
      It is so ORDERED.

                                    PER CURIAM

Panel consists of Chief Justice Hedges and Justices Brown and Busby.




                                          3